DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerardin et al. (US Pub. 2012/0028009 A1) in view of Fischer et al. (US Pub. 2014/0319116 A1).
Regarding claims 1, 19 and 20, Gerardin discloses a transparent glass substrate with a thin-film multilayer coating including a metallic functional layer having reflection properties in the infrared and/or solar radiation and two antireflection films where each antireflection film includes one high-refractive index dielectric layer (abstract). There is a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05) ([0020]) and may comprise silicon nitride doped with zirconium ([0035]).
Gerardin does not specifically disclose the zirconium doped silicon nitride high refractive index layer having a zirconium content as claimed.
Fischer discloses a transparent pane that has at least one transparent substrate and one electrically conductive coating comprising functional layers which have at least one anti-reflection layer, a first matching layer, an electrically conductive layer, and an antireflection layer comprising at least one layer of dielectric material with a refractive index of less than 2.1 and one layer of an optically highly refractive material with a refractive index greater than or equal to 2.1 (abstract and [0011]-[0018] and see Figs. 1-2).  The antireflection layers comprise a layer of optically highly refractive material which is preferably a mixed silicon/zirconium nitride where the material contains 40 to 70 wt% silicon and 30 to 60 wt% zirconium ([0025], [0039]-[0040] and [0058]) which discloses an atomic ratio of Zr to the sum of Si and Zr of 30 to 60% (In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the mixed silicon/zirconium nitride high refractive index layer prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)) and to provide sheet resistance (Fischer, [0039]).
Regarding claim 2, Gerardin in view of Fischer does not specifically disclose the nitridation z value for the high refractive index layer. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best,
Regarding claim 3, the silicon zirconium nitride layers in Gerardin in view of Fischer are not formed with the use of oxygen so are not considered to comprise oxygen (Fischer, [0040]).
Regarding claims 4 and 6, Gerardin discloses the subjacent and superjacent antireflection films including at least one dielectric layer based on silicon nitride ([0040]).
Regarding claims 5 and 7, Gerardin does not generally disclose a thickness range for the silicon nitride layers, but does contain examples where subjacent silicon nitride layer has a thickness of 10 to 19 nm and the superjacent silicon nitride layer has a thickness ranging from 30 to 35.5 nm (Table 1, examples 1, 2 and 3 and [0080]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the silicon nitride layers should be within the ranges as set forth in the examples as known suitable thicknesses for these layers.
Regarding claim 8
Regarding claim 9, Gerardin discloses the final layer in the subjacent antireflection film being zinc oxide ([0041]) so the final layer before the functional film would be the zinc oxide layer and would be in contact with the functional film.
Regarding claims 10 and 11, Gerardin discloses the subjacent high refractive index layer having a thickness of 15 to 65 nm and the superjacent high refractive index layer having a thickness of 8 to 60 nm ([0033]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.
Regarding claim 12, Gerardin discloses the substrate in a glazing unit ([0051]).
Regarding claim 13, Gerardin discloses the glazing being monolithic or multiple-glazing unit including a double or triple glazing or laminated glazing where the substrate may be tempered or bent ([0055]-[0058]).
Regarding claim 14, Gerardin discloses the substrate being used to produce a transparent electrode ([0061]).
Regarding claim 18, the functional layer in Gerardin is silver or metal alloy containing silver (abstract).

Response to Arguments
Applicant's arguments filed 8/6/2021 have been fully considered but they are not persuasive. 
Applicant argues Gerardin in view of Fischer fails to disclose the claimed invention. Applicant argues Gerardin does not disclose the high refractive index, SiZrN, 
Examiner respectfully disagrees. First, Gerardin discloses that the high refractive index layer should have a refractive index of 2.3 or greater which overlaps the claimed range (Gerardin, [0020]) and Gerardin discloses the high refractive index layer is a silicon nitride layer doped with zirconium ([0035]). Thus, Gerardin specifically discloses a SiZrN layer with a refractive index of 2.3 or greater as claimed. Given Gerardin discloses a refractive index range that overlaps the claimed range, this limitation is considered obvious based on the teachings in Gerardin.
Gerardin does not disclose specifically the Zr ratio to achieve this high refractive index. Fischer discloses a Zr amount to achieve a high refractive index SiZrN layer. Fischer discloses a high refractive index layer with a refractive index of 2.1 or greater that contains 30 to 60 wt% zirconium and 40 to 70 wt% silicon. These two values give a Zr ratio as claimed of 30 to 60% which overlaps the claimed range. Determining an exact amount of Zr to achieve a desired refractive index would be considered routine experimentation to one of ordinary skill in the art where it is further known that varying the amount of zirconium will change the final refractive index of the layer (see Gerardin, [0038]). Regarding the argument that the refractive index ranges overlap, but do not cover the entire claimed range, [i]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Here, the ranges overlap so the claimed refractive index is considered obvious.
Examiner is confused by the argument relating to Table 4 in the instant Specification. Applicant seemed to first be arguing that the refractive index in the SiZrN layer in Fischer would be too low, but with this argument, Applicant appears to now be arguing that the refractive index would be too high. It is not clear how the amount may be both too high and too low but also not overlapping the claimed amount. Further, Table 4 in the instant Specification does not provide any guidance as to refractive index and amount of zirconium. Table 4 only shows a target amount for each component with no corresponding refractive index value. Table 2 seems to show that when the amount of zirconium is less than 25%, the refractive index of the layer will be 2.3 or less and 
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 103 rejection over the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783